Citation Nr: 0816885	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  07-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  In November 2001, the RO denied the veteran's claim for 
service connection for diabetes mellitus; and although 
informed of that decision and of her procedural and appellate 
rights, the veteran did not appeal that decision.

2.  The additional evidence received since that November 2001 
decision does not relate to an unestablished fact necessary 
to substantiate this claim, is cumulative or redundant, and 
does not raise a reasonable possibility of substantiating 
this claim.


CONCLUSIONS OF LAW

1.  The RO's November 2001 rating decision denying the 
veteran's claim for service connection for diabetes mellitus 
is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  New and material evidence has not been submitted since 
that November 2001 decision to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  To the extent 
possible, this notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) also indicated in Pelegrini II, however, that where 
for whatever reason VCAA notice was not provided prior to 
initially adjudicating the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
VCAA content-complying notice, followed by readjudication of 
his claim, such that he is given proper due process.  In 
other words, he is still given a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
this regard, the Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2006 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate her 
claim and of her and VA's respective responsibilities for 
obtaining evidence.  She was also asked to submit evidence 
and/or information in her possession to the AOJ.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

That is to say, specific to requests to reopen, the claimant 
must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.

In this case, the notice letter provided to the appellant in 
January 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element required to establish service connection that was 
found insufficient in the previous denial.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
treatment records and the veteran has submitted her written 
communications.  She was also afforded a VA medical 
examination in May 2006.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist her in the 
development of her claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

In November 2001, the RO noted that although there was no 
evidence concerning a diagnosis of, or treatment for, 
diabetes mellitus contained in the service medical records, 
the veteran's July 1994 retirement physical examination 
confirmed her assertion that elevated blood sugar levels were 
detected during her active duty military service.  However, 
there was no indication that diabetes mellitus was diagnosed 
during active duty or became manifest to a compensable degree 
within the 12 month period following the veteran's retirement 
from military service.  Accordingly, the RO denied the 
veteran's claim for service connection for diabetes mellitus.  
The veteran was notified of this decision and of her 
procedural and appellate rights; however, she did not appeal.  
38 C.F.R. § 20.200.  Thus, this decision is final and binding 
on her based on the evidence then of record and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence added to the record since the November 2001 
rating decision with respect to diabetes mellitus consist of 
VA treatment reports dated in March 2001 and April 2006, a 
May 2006 report of a VA examination for diabetes mellitus, a 
July 2006 statement from her private doctor of osteopathy 
(D.O.), and the veteran's written communications.

The post-service medical records reflect ongoing treatment 
for diabetes mellitus and the July 2006 statement from her 
private D.O. notes that he started treating the veteran for 
diabetes on June 30, 1999.  

The May 2006 VA examination report includes the following 
comment:  

The veteran did not meet the criteria for the 
diagnosis of diabetes mellitus until greater than 
four years after her release from active duty 
military service.  The examiner was able to find 
notes from 1999 when she was actively treated for 
diabetes mellitus, type II, but the veteran only 
had glucose intolerance noted on her separation 
examination in 1994 and was not treated for 
diabetes for some time after separation from the 
military.  Therefor, the examiner would have to 
resort to speculation to state that diabetes 
mellitus was due to or cause by military serviced.  

In this regard, the Board observes that entitlement to 
service connection may not be based on speculation or remote 
possibility.  Opinions noting that "it is possible" that 
the veteran's condition may be related to service or have 
undergone a permanent worsening are insufficient to form a 
basis for a grant of service connection.  38 C.F.R. § 3.102; 
see, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) 
(diagnosis that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative to provide medical nexus evidence to 
well ground cause of death claim); Winsett v. West, 11 Vet. 
App. 420, 424 (1998) (physician's opinion in cause of death 
case that list of conditions submitted by appellant "might 
be" related to exposure to Agent Orange found speculative 
when physician also indicated that "it is just as likely 
that they could have another cause"), aff'd 217 F.3d 854 
(Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000); Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998) (private physician's 
opinion that veteran's preexisting service-related condition 
"may have" contributed to his ultimate demise too 
speculative, standing alone, to be deemed new and material 
evidence to reopen cause of death claim).

The written communications by and on behalf of the veteran 
include the argument that her service medical records 
indicate that her blood sugar was elevated on her retirement 
physical, she had to go to work when she left service and, 
since she did not have noticeable symptoms, she continued to 
work.  The veteran argues that the elevated blood sugar was 
the first sign of her type II diabetes mellitus, which 
started while she was in service.  

In this regard, it is noted that lay persons may relate 
symptoms they observed, but they may not render an opinion on 
matters which require medical knowledge, such as the 
underlying condition which is causing the symptoms observed.  
See Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  Indeed, in Routen, the 
Court specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Upon consideration of the foregoing, the Board finds that, 
overall, both the service and post-service records provide 
evidence against this claim as they indicate the veteran's 
diabetes mellitus was not diagnosed inservice or within the 
first post-service year.  Rather, although the service 
records reflect a finding of elevated blood sugar, the 
veteran herself indicated in her original February 2001 claim 
for service connection for diabetes mellitus that this 
disorder was not diagnosed until sometime in 1997; thus, 
three years after her discharge from active duty service.  
The veteran's arguments to the contrary are essentially a 
mere reiteration of the arguments she made before the RO 
previously denied her claim in 2001.  So this is not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

It is important for the veteran to understand that even if 
this claim was reopened, the medical evidence, as a whole, 
provides evidence against the claim, indicating her condition 
began subsequent to the one year presumptive period with no 
association to her service.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).


In the absence of new and material evidence, the benefit-of-
the-doubt rule does not apply, and the veteran's petition to 
reopen her claim must be denied.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim 
for service connection for diabetes mellitus is not reopened 
and the appeal is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


